UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6878



ROBERT CLAYTON CAUDELL,

                                               Petitioner - Appellant,

             versus


VIRGINIA   PAROLE   BOARD   STAFF;  CENTRAL
CLASSIFICATION BOARD, for the Department of
Corrections;  PORTSMOUTH  VIRGINIA  CIRCUIT
COURT,

                                              Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-04-281-2)


Submitted:    September 17, 2004             Decided:   October 4, 2004


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Clayton Caudell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robert Clayton Caudell seeks to appeal the district

court’s order dismissing without prejudice his successive petition

filed under 28 U.S.C. § 2254 (2000) for lack of jurisdiction.                     An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit   justice    or    judge     issues     a     certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Caudell has not made the

requisite showing.      To the extent that Caudell’s notice of appeal

and   appellate    brief      could    be     construed      as    a   motion    for

authorization     to   file   a   successive      §   2254       motion,   we   deny

authorization.     See United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003), cert. denied, 124 S. Ct. 496 (2003).

             Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                       We

dispense with oral argument because the facts and legal contentions


                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -